
	
		I
		112th CONGRESS
		1st Session
		H. R. 2604
		IN THE HOUSE OF REPRESENTATIVES
		
			July 20, 2011
			Ms. Slaughter (for
			 herself, Mr. Welch,
			 Mr. Kucinich,
			 Mr. Michaud,
			 Mr. Johnson of Georgia,
			 Mr. Olver,
			 Mr. Costello,
			 Mrs. Napolitano,
			 Ms. Pingree of Maine,
			 Ms. Sutton,
			 Mr. DeFazio,
			 Ms. Kaptur,
			 Mr. Walz of Minnesota,
			 Mr. Tierney,
			 Ms. Schakowsky,
			 Ms. McCollum, and
			 Mr. Rahall) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for
		  the treatment of securities of a controlled corporation exchanged for assets in
		  certain reorganizations.
	
	
		1.Treatment of securities of a controlled
			 corporation exchanged for assets in certain reorganizations
			(a)In generalSection 361 of the Internal Revenue Code of
			 1986 (relating to nonrecognition of gain or loss to corporations; treatment of
			 distributions) is amended by adding at the end the following new
			 subsection:
				
					(d)Special rules for transactions involving
				section 355 distributionsIn
				the case of a reorganization described in section 368(a)(1)(D) with respect to
				which stock or securities of the corporation to which the assets are
				transferred are distributed in a transaction which qualifies under section
				355—
						(1)this section shall be applied by
				substituting stock other than nonqualified preferred stock (as defined in
				section 351(g)(2)) for stock or securities in subsections
				(a) and (b)(1), and
						(2)the first sentence of subsection (b)(3)
				shall apply only to the extent that the sum of the money and the fair market
				value of the other property transferred to such creditors does not exceed the
				adjusted bases of such assets transferred (reduced by the amount of the
				liabilities assumed (within the meaning of section
				357(c))).
						.
			(b)Conforming amendmentParagraph (3) of section 361(b) of the
			 Internal Revenue Code of 1986 is amended by striking the last sentence.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to exchanges after the date of enactment of this
			 Act.
			
